Title: To Thomas Jefferson from John Adams, 18 July 1785
From: Adams, John
To: Jefferson, Thomas



Dear Sir
Grosvenor Square July 18th. 1785

Your Favours of June 22d. and July 7 and 11th. are before me. The delay of Mr. Lamb’s arrival is unfortunate, but I think with you that the sooner a project of Treaties is prepared the better, and I will give the earliest attention to it whenever you shall send it. I shall go this morning to Stockdale, to talk with him about sending you the News Papers, and Pamphlets through the Channell of Cleveland Row, i.e. Lord Carmarthens office.
I agree with pleasure to the appointment made by the Doctor and you of Mr. Short, to carry the treaty through London to the Hague, and in joining Mr. Dumas with him in making the Exchange. A Letter to him and another to Mr. Dumas signed by you and me, as the Doctor is gone, would be sufficient Authority: But I shall have no objection of giving each of them a more formal Commission under our Hands and seals, to be our Secretaries  specially pro hac Vice. He must carry our original Commission to shew to the Baron De Thulemeyer and a Copy of it attested by Colo. Humphries to deliver him, and Mr. Dumas and he should see the Prussian Commission and receive an attested Copy of that. I do not think of any other Papers necessary.
I have given to Lord Carmarthen long ago, an Explanation of the power of Congress to form Treaties of Commerce, exactly conformable to that which you gave the English Gentleman, but I did not extend it to the Case of Consuls. He asked me no questions concerning Consuls, and I did not think it proper for me to say any thing on that subject, not having any Instructions. But I am not easy on that head. Mr. Temple talks of going out in three or four weeks, but I am very apprehensive he will meet with the difficulties you foresee.
I will enquire about insuring 20,000 Livres on the Life of Mr. Houdon. I have written to Mr. Frazier, the Under Secretary of State in Lord Carmarthens office, concerning Dr. Franklins Baggage, have stated the Circumstances as you State them to me, and have solicited the necessary Facilities. I hope for a favourable answer. Truxtun is to depart from hence on Thursday, and I will let him know the answer I may have.
I don’t like the symptoms. Galloway, Deane, Chalmers, Watson are too much in favor. The Lottery for the Tories, although perhaps in Part inevitable, has been introduced with such pompous demonstrations of affection and approbation as are neither wise, nor honest. There is too much attention to the Navy, and there is another step, which allarms my apprehensions. Hanover is joining Prussia against the Views of the two Imperial Courts at least in Bavaria. Keep this as secret as the grave, but search it to the botom where you are. Does this indicate a Doubt Whether our Business with De Thulemeyer may be delayed? Does it indicate a design in the British Cabinet, to be Neutral in order to be more at Leisure to deal with us? Can it be a Secret Understanding between St. James’s and Versailles? The disigns of ruining, if they can our carrying Trade, and annihilating all our Navigation, and Seamen is too apparent. Yours sincerely,

John Adams

